DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 9-11 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kappel (US 3,936,213).
 	Regarding claim 1, Kappel discloses an apparatus for harvesting bone matter (if one so chooses to use the device to cut bone) having a proximal end portion (see figure below) defining a proximal end opening (see figure below) that receives a shank of a drill (e.g. 16); a distal end portion (see figure below) defining a distal end opening (see figure below) through which the drill can extend (figure 3); and an intermediate section (see figure below) between the proximal and distal end portions, at least a portion of the intermediate section comprising a spirally-wrapped ribbon member (13 + 17) defining a frustoconical shape (17, figure 3 has offsetting peaks and troughs yielding the spiral, frustoconical shape). 	Regarding claim 3, Kappel discloses the apparatus is extendable and retractable between a longitudinally extended configuration (figure 3) and a longitudinally retracted 

 	Regarding claim 17, Kappel discloses an apparatus for harvesting bone matter (if one so chooses to use the device in this manner), the apparatus having a proximal end portion (see figure below) defining a proximal end opening (see figure below) that receives a shank of a drill (16); a distal end portion (see figure below) defining a distal end opening (see figure below) through which the drill can extend (figure 3); and an intermediate section (see figure below) between the proximal and distal end portions, at .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kappel (US 3,936,213) in view of Daniel (US 5,772,367).
 	Regarding claim 2, Kappel discloses the claimed invention except for the apparatus being telescopic.
 	Daniel teaches an apparatus for the collection of drill shavings/debris (figure 10).  The apparatus being telescopic (column 3, line 63 – column 4, line 23, figures 10-11) which permits the expansion/collapsing of the apparatus during the process of drilling to follow along with the path of the drill bit (column 3, line 63 – column 4, line 23).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the apparatus of Kappel to be telescopic as taught by Daniel as it permits the expansion/collapsing of the apparatus during the process of drilling to follow along with the path of the drill bit. 	

 	Daniel teaches an apparatus for the collection of drill shavings/debris (figure 10), the apparatus having a frustoconical shape being made of wrapped segments (22, 125a, 130), each wrap (22, 125. 130) at least one of the spirally-wrapped segments (22) over laps a portion of a distally-adjacent wrap (125a) and is partially overlapped by a proximally-adjacent wrap (130) of the member which allows for the telescopic movement of the frustoconical wrapped member (column 3, line 63 – column 4, line 23, figures 10-11).    	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the apparatus of Kappel to have at least one warp of the spirally-wrapped ribbon member overlaps a portion of a distally-adjacent wrap of the spirally-wrapped ribbon member and is partially overlapped by a proximally-adjacent wrap of the spirally-wrapped ribbon member as taught by Daniel as it permits the member to telescope.  The resultant device of Kappel when modified in view of Daniel yields the spirally-wrapped ribbon member defining the frustoconical shape be made up of segments with overlapping portions as taught by Daniel.
 	Regarding claim 8, Kappel in view of Daniel disclose the overlaps of the adjacent wraps of the spirally-wrapped ribbon member slidably increase when the apparatus 
 	Regarding claim 13, Kappel disclose the claimed invention except for the spirally-wrapped ribbon member is an elastomer.
 	Daniel discloses an apparatus for the collection of drill shavings/debris (figure 10), wherein the frustoconical member (figures 1-11) is constructed of an elastomer (column 2, line 21-24).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the spirally-wrapped ribbon member to be an elastomer as Daniel teaches it is a known material for providing an apparatus for the collection of drill shavings/debris.

 	Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kappel (US 3,936,213) in view of Meller (US 2004/0210229).
 	Regarding claim 13, Kappel discloses the claimed invention except for the spirally-wrapped ribbon member is metal.
 	Meller discloses an apparatus for the collection of drill shavings/debris (figures 1-6), wherein the frustoconical member (28, figures 1-4) is constructed of a metal (¶).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the spirally-wrapped ribbon member to be an elastomer as Meller teaches it is a known material for providing an apparatus for the collection of drill shavings/debris.


 	However, Kappel fails to expressly teach or disclose the drilled material/matter is bone along with the express teaching of the steps of drilling into bone matter using the bone drill bit while the bone matter collection apparatus is coupled to the bone drill bit, wherein bone chips generated by the drilling collect within an interior region defined by the spirally-wrapped ribbon member; after the drilling, decoupling the bone matter collection apparatus from the bone drill bit; and after the decoupling, obtaining at least some of the bone chips from the interior region.
 	Meller teaches a method of collecting bone matter (figures 1-4, Abstract), the method including the steps of drilling into bone matter (figures 2-3)using the bone drill bit while the bone matter collection apparatus is coupled to the bone drill bit (figures 2-3, ¶47-51), wherein bone chips generated by the drilling collect within an interior region 
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have used the device of Kappel in a method of collecting bone matter as taught by Meller as the captured bone chips during the drilling procedure can be used in a fusion procedure.
  	Regarding claim 15, Kappel discloses the bone matter collection apparatus is rotatably coupled to the bone drill bit such that during the drilling the bone drill bit rotates faster than the bone matter collection apparatus (column 3, line 27 – column 4, line 6). 	Regarding claim 16, Kappel discloses during the drilling, the bone drill bit is advanced into the bone matter and the bone matter collection apparatus reconfigures to a shorter longitudinal length (figure 3, column 2, line 54 – column 4, line 5, via the bias of element 13). 	
    PNG
    media_image1.png
    484
    548
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775